Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0365719) in view of Yoo (US 2018/0240804).
Regarding claim 1, Chen discloses an electronic device comprising: 
a substrate (210: bulk or buried oxide/base silicon of a SOI substrate) [Figs. 9-10 and paragraph 0011];
a source structure (620: formed by an epitaxial process), a drain structure (620: formed by an epitaxial process), and a channel structure (625/210: consider the epitaxial layer overlaying a bulk  or the top silicon layer of the SOI substrate) on the substrate (210), the channel structure (625) between the source structure and the drain structure, and the source structure and the drain structure being separated from each other on the substrate [Figs. 9-10, and paragraphs 0011 and 0034];
a ferroelectric layer (224) on the channel structure [Figs. 9-10]; and 
a gate electrode (612) on the ferroelectric layer [Figs. 9-10],
However, Chen does not disclose a plurality of first and second oxide monolayers.

Regarding claim 2, Yoo teaches wherein the ferroelectric layer (10) has a thickness in a range from about 1.5 nm to about 10 nm [paragraph 0027]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Yoo teaches wherein the plurality of first oxide monolayers (10a/50a and 10c/50c) include a HfO layer (125a/125c and 120a/120c) and a ZrO layer (135a/135c and 130a/130c) [paragraphs 0024 and 0060].
Regarding claim 4, Yoo teaches wherein the plurality of first oxide monolayers (10a/50a and 10c/50c) include oxide monolayers (125/135 and 120/130) that are alternately formed and include materials different from one another [paragraphs 0024, 0026, 0028 and 0060].
Regarding claim 5, Yoo teaches wherein the plurality of first oxide monolayers include HfO layers and ZrO layers that are alternately formed [paragraphs 0024, 0026, 0028 and 0060].

Regarding claim 7, Yoo teaches wherein the material of the second oxide monolayer (10b/50b and 145/135d) has a bandgap (145: aluminum oxide) that is greater than a bandgap of the material of the plurality of first oxide monolayers [paragraph 0031].
Regarding claim 8, Yoo teaches wherein the second oxide monolayer (10b/50b and 145/135d) includes Al, Si, Y, Mg, Ca, Gd, Sr, or a combination thereof [paragraph 0031].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Yoo by including a plurality of first and second oxide monolayers as taught by Chen because it helps to increase lattice strain in the interface region [paragraph 0035]. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 9, Chen discloses an insulating layer (710) on the substrate and under the ferroelectric layer (224) [Figs. 9-10].

Regarding claim 11, Chen discloses a conductive layer (222) between the ferroelectric layer and the insulating layer [Figs. 9-10].
Regarding claim 12, Chen discloses wherein the electronic device includes a logic device or a memory device [paragraph 0010].
Regarding claim 13, Chen discloses wherein the channel structure (625/210) is a channel layer on the substrate that includes a semiconductor material different than a material of the substrate [consider the epitaxial layer overlaying a bulk or the top silicon layer of the SOI substrate], and the source structure and the drain structure are a source electrode and a drain electrode respectively connected to respective edges of the channel layer [Figs. 9-10, and paragraphs 0011 and 0034].
Regarding claim 14, Chen discloses wherein the channel structure includes Si, Ge, SiGe, a Group lll-V semiconductor, an oxide semiconductor, a nitride semiconductor, an oxynitride semiconductor, a 2D material, a quantum dot, an organic semiconductor, or a combination thereof [paragraphs 0011 and 0034].
Regarding claim 15, Chen discloses wherein the source structure and the drain structure are a source region and a drain region, respectively, in the substrate, the channel structure is a channel region in the substrate between the source region and the drain region and connected to the source region and the drain region [Figs. 9-10, and paragraphs 0011 and 0034].
Allowable Subject Matter
Claims 16-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please note that the Examiner reconsidered the interpretation of Yoo to now include the following configuration of layers: first and third stacks (e.g. 10a and 10c in Figure 1) as the first oxide monolayer, and second and fourth stacks (e.g. 10b and 145 in Figure 1) as the second oxide monolayer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jose R Diaz/Primary Examiner, Art Unit 2815